         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
----------------------------------x
                                             :
MATTHEW ALLARD, Individually and on          : No. ___________
behalf of himself and all others similarly   :
situated,                                    :
                                             :
                               Plaintiff,    : Jury Trial Demanded
v.                                           :
                                             :
ROUND ROBIN OPERATIONS, LLC, ROUND :
ROBIN, LLC, ROUND ROBIN OF CORBINS :
CORNER, LLC, ROUND ROBIN OF                  :
ENFIELD, LLC, ROUND ROBIN OF                 :
HOLYOKE, LLC, ROUND ROBIN OF                 :
MANCHESTER, LLC, ROUND ROBIN OF              :
MILFORD, LLC, ROUND ROBIN OF                 :
MILLBURY, LLC, ROUND ROBIN OF                :
SOUTHINGTON, LLC, ROUND ROBIN OF :
WATERFORD, LLC, ROUND ROBIN OF               :
WILBRAHAM, LLC, AND RICHARD                  :
SHELDON,                                     :
                                             :
                               Defendants.   :
                                             :
----------------------------------x

                           COLLECTIVE ACTION COMPLAINT

       Plaintiff Matthew Allard, individually and on behalf of all others similarly situated, files

this Collective Action Complaint (the “Complaint”) against Defendants Round Robin

Operations, LLC, Round Robin LLC, Round Robin of Corbins Corner, LLC, Round Robin of

Enfield, LLC, Round Robin of Holyoke, LLC, Round Robin of Manchester, LLC, Round Robin

of Milford, LLC, Round Robin of Millbury, LLC, Round Robin of Southington, LLC, Round

Robin of Waterford, LLC, Round Robin of Wilbraham, LLC (collectively, “Round Robin”), and

Richard Sheldon (together with Round Robin, “Defendants”) seeking all available relief under

                                                 1
            Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 2 of 16



the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et. seq. The following

allegations are based on Plaintiff’s personal knowledge and belief and upon information made

known to Plaintiff.

                                  NATURE OF THE ACTION

       1.       Plaintiff alleges on behalf of himself and other current and former salaried paid

managers below the level of Assistant General Manager and Kitchen Manager (“Assistant

Managers” or “AMs”), and similarly situated current and former employees holding comparable

positions but different titles employed by Defendants in the United States during the three years

preceding the filing date of this Complaint and ending on the date of judgment in this matter (the

“FLSA relevant period”) and who elect to opt into this action pursuant to the FLSA, 29 U.S.C. §

216(b) (hereinafter the “Collective” or “Collective Action Members”), that they are entitled to,

inter alia: (i) unpaid overtime wages for hours worked in excess of 40 in a workweek, as

required by law, and (ii) liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201, et seq.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

       3.       Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events giving rise to the claims occurred in this District, Defendants are registered to transact

business in this District, and Defendants operate restaurants in this District.

       4.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.




                                                 2
            Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 3 of 16



                                          THE PARTIES

The Plaintiff

       5.       Plaintiff is an individual residing in Harrisville, Rhode Island.

       6.       During all relevant times, Plaintiff was employed by Round Robin as an AM from

May 2016 to September 2017 and worked at Round Robin restaurants located in Millbury,

Massachusetts and Enfield, Connecticut.

       7.       Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.

§ 216(b). See Exhibit A.

       8.       Plaintiff worked in excess of 40 hours per workweek without receiving overtime

compensation as required under the federal and state laws.

The Defendants

       9.       Defendant Round Robin Operations, LLC is a Connecticut corporation with its

principal place of business in East Hartford, Connecticut. It is a franchise of Red Robin

International, Inc., which operates the restaurants of Red Robin Gourmet Burgers, Inc.

       10.      Upon information and belief, Defendant Round Robin Operations, LLC and

Defendant Round Robin, LLC operate as one entity.

       11.      Upon information and belief, Defendants Round Robin of Corbins Corner, LLC,

Round Robin of Enfield, LLC, Round Robin of Holyoke, LLC, Round Robin of Manchester,

LLC, Round Robin of Milford, LLC, Round Robin of Millbury, LLC, Round Robin of

Southington, LLC, Round Robin of Waterford, LLC, and Round Robin of Wilbraham, LLC are

subsidiaries of Defendant Round Robin Operations, LLC and Defendant Round Robin, LLC.

       12.      Defendant Round Robin of Corbins Corner, LLC is incorporated in the State of

Connecticut, conducts business in West Hartford, Connecticut, and may be served with process



                                                  3
        Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 4 of 16



on its registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185

Asylum Street, Hartford, Connecticut, 06103-3469.

      13.     Defendant Round Robin of Enfield, LLC is incorporated in the State of

Connecticut, conducts business in Enfield, Connecticut, and may be served with process on its

registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185 Asylum

Street, Hartford, Connecticut, 06103-3469.

      14.     Defendant Round Robin of Holyoke, LLC is incorporated in the State of

Connecticut, conducts business in Holyoke, Massachusetts, and may be served with process on

its registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185

Asylum Street, Hartford, Connecticut, 06103-3469.

      15.     Defendant Round Robin of Manchester, LLC is incorporated in the State of

Connecticut, conducts business in Manchester, Connecticut, and may be served with process on

its registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185

Asylum Street, Hartford, Connecticut, 06103-3469.

      16.     Defendant Round Robin of Milford, LLC is incorporated in the State of

Connecticut, within the relevant time period conducted business in Milford, Connecticut, and

may be served with process on its registered agent MCR&P Service Corporation at Murtha

Cullina LLP, City Place I, 185 Asylum Street, Hartford, Connecticut, 06103-3469.

      17.     Defendant Round Robin of Millbury, LLC is incorporated in the State of

Connecticut, conducts business in Millbury, Massachusetts, and may be served with process on

its registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185

Asylum Street, Hartford, Connecticut, 06103-3469.




                                              4
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 5 of 16



      18.      Defendant Round Robin of Southington, LLC is incorporated in the State of

Connecticut, within the relevant time period conducted business in Southington, Connecticut,

and may be served with process on its registered agent MCR&P Service Corporation at Murtha

Cullina LLP, City Place I, 185 Asylum Street, Hartford, Connecticut, 06103-3469.

      19.      Defendant Round Robin of Waterford, LLC is incorporated in the State of

Connecticut, within the relevant time period conducted business in Waterford, Connecticut, and

may be served with process on its registered agent MCR&P Service Corporation at Murtha

Cullina LLP, City Place I, 185 Asylum Street, Hartford, Connecticut, 06103-3469.

      20.      Defendant Round Robin of Wilbraham, LLC is incorporated in the State of

Connecticut, conducted business in Wilbraham, Massachusetts, and may be served with process

on its registered agent MCR&P Service Corporation at Murtha Cullina LLP, City Place I, 185

Asylum Street, Hartford, Connecticut, 06103-3469.

      21.      Defendant Richard Sheldon resides in Farmington, Connecticut.

      22.      Round Robin is managed by Defendant Sheldon.

      23.      Upon information and belief, Defendant Sheldon, at all times during the FLSA

relevant period through the date of this Complaint, was the corporate officer with operational

control over Round Robin.

      24.      Upon information and belief, at all times during the FLSA relevant period,

Defendant Sheldon exercised significant operational control over the corporate functions of

Round Robin.

      25.      During one or more weeks of Plaintiff’s AM employment, Defendants Round

Robin Operations, LLC and/or Round Robin, LLC, under the operational control of Defendant

Sheldon, jointly employed Plaintiff and the Collective Action Members under the FLSA, as a



                                               5
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 6 of 16



joint employer and/or joint enterprise with each separate corporate entity created for each Red

Robin restaurant location managed and operated by Round Robin Operations, LLC and/or

Round Robin, LLC including but not limited to each entity named as Defendants in this action,

including jointly employing with Defendants Round Robin of Enfield, LLC and Round Robin of

Millbury, LLC, Plaintiff during his period of employment as an AM at the Enfield, Connecticut

and Millbury, Massachusetts restaurant locations.

      26.     During one or more weeks within the FLSA relevant period, each of the entities

named as Defendants in this pleading was an enterprise engaged in related activities performed

through a unified operation or common control for a common business purpose as defined by

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      27.     At all times material to this action, Defendants were an enterprise engaged in

commerce or the production of goods for commerce as defined by Section 3(s) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

      28.     At all times material to this action, each Defendant was an enterprise engaged in

commerce or the production of goods for commerce as defined by Section 3(s) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that




                                                6
          Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 7 of 16



said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

        29.   Upon information and belief, at all times during the FLSA relevant period,

Defendant Sheldon was responsible for classification of Plaintiff and the AMs as exempt from

the overtime laws, and for payment to Plaintiff and the AMs for hours worked, as a corporate

officer with operational control of the enterprise that employed Plaintiff and the AMs, and may

therefore be held liable in an individual capacity as an “employer,” as defined by the FLSA, for

the failure to pay overtime compensation to Plaintiff and the AMs in violation of § 207 of the

FLSA.

        30.   At all times relevant herein, Defendants have been employers within the meaning

of Section 3(d) of the FLSA (29 U.S.C. § 203(d)).

        31.   Defendant Round Robin Operations issued paychecks to Plaintiff and all similarly

situated AMs during their employment.

        32.   Defendants suffered, permitted or directed the work of Plaintiff and similarly

situated AMs, and Defendants benefited from work performed by Plaintiff and similarly situated

AMs.

        33.   Pursuant to Defendants’ policy, pattern, and practice, Defendants did not pay

Plaintiff and other similarly situated AMs proper overtime wages for hours they worked for

Defendants’ benefit in excess of 40 hours in a workweek.




                                               7
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 8 of 16



                                 FACTUAL ALLEGATIONS

       34.    Defendants jointly employed Plaintiff and the similarly situated Collective Action

Members as AMs.

       35.    Defendants maintain control, oversight, and discretion over the operation of its

restaurants, including its employment practices with respect to Plaintiff and the Collective

Action Members.

       36.    Plaintiff and the Collective Action Members performed work as AMs that was

integrated into the normal course of Defendants’ business.

       37.    Consistent with Defendants’ policy, pattern and practice, Plaintiff and the

Collective Action Members regularly worked in excess of 40 hours per workweek without being

paid premium overtime wages in violation of the FLSA. For example, Plaintiff worked more

than 40 hours during the first week of August 2017.

       38.     Round Robin assigned all of the work performed by Plaintiff and the Collective

Action Members and is aware of all the work that they have performed.

       39.    This work required little skill and no capital investment. Nor did it include

primarily managerial responsibilities, or the exercise of meaningful independent judgment and

discretion.

       40.    During the three years preceding the date of filing this Complaint to the entry of

judgment in this case (“the Collective Action Period”) Plaintiff and the Collective Action

Members performed the same primary job duties: preparing food, helping and serving

customers, bussing tables, cleaning the restaurants, checking to make sure that supplies were

properly shelved and checking inventory.




                                                8
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 9 of 16



       41.    Throughout the Collective Action Period, the primary job duties of Plaintiff and

all similarly situated Collective Action Members did not include: hiring, firing, disciplining, or

directing the work of other employees, and exercising meaningful independent judgment and

discretion.

       42.    The primary job duties of Plaintiff and the Collective Action Members did not

materially differ from the duties of non-exempt hourly paid employees, which included many

duties that were manual and non-exempt in nature. The performance of manual labor and non-

exempt duties occupied the majority of Plaintiff’s working hours.

       43.    Pursuant to a centralized, company-wide policy, pattern and practice, Round

Robin classified all AMs and other similarly situated current and former employees holding

comparable positions but different titles, as exempt from the overtime provisions of the FLSA.

       44.    Upon information and belief, Round Robin did not perform a person-by-person

analysis of the job duties of AMs when making the decision to classify all of them uniformly as

exempt from the overtime protections of the FLSA.

       45.    Defendants established labor budgets to cover labor costs for the restaurants in

which Plaintiff and similarly situated AMs worked. The wages of Defendants’ restaurant-level

employees were deducted from the labor budgets. However, Defendants did not provide

sufficient money in the labor budgets to cover all hours needed to complete the necessary

manual and non-exempt tasks in each restaurant. Defendants knew or recklessly disregarded the

fact that the underfunding of restaurant labor budgets resulted in Plaintiff and other similarly

situated AMs (who were not paid overtime) working more than 40 hours in a workweek without

receiving any additional overtime compensation, which allowed Defendants to avoid paying

additional wages (including overtime) to the non-exempt, store-level employees.



                                                 9
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 10 of 16



        46.   Defendants knew, by virtue of the fact that its General Managers (as its authorized

agents) actually saw Plaintiff and other similarly situated AMs perform primarily manual labor

and non-exempt duties, that as a result of the underfunded labor budgets, the amount of money

available to pay non-exempt employees to perform such work was limited (and, ultimately,

insufficient). Defendants knew that Plaintiff and other similarly situated AMs were primarily

performing the work of non-exempt employees and, based on their actual job duties, AMs did

not fall within any FLSA exemption. Inasmuch as Round Robin is a substantial corporate entity

aware of its obligations under the FLSA, it acted willfully or recklessly in failing to classify

Plaintiff and other similarly situated AMs as non-exempt employees.

        47.   Defendants are aware or should have been aware, through the General Managers

(as its authorized agents), that AMs were primarily performing non-exempt duties. Defendants

also knew or recklessly disregarded the fact that the FLSA required them to pay non-exempt

employees an overtime premium for hours worked in excess of 40 per workweek.

        48.   Defendants’ unlawful conduct, as described above, was willful or in reckless

disregard of the FLSA and was accomplished through Defendants’ centralized, company-wide

policy, pattern, and practice of attempting to minimize labor costs by violating the FLSA.

        49.   As part of its regular business practice, Round Robin intentionally, willfully, and

repeatedly engaged in a policy, pattern, and practice of violating the FLSA with respect to

Plaintiff and the Collective Action Members. This policy, pattern, and practice includes, but it

is not limited to, Round Robin’s knowledge of its obligations and the kind of work that Plaintiff

and the Collective Action Members were, and have been, performing. As a result, Defendants

have:

        a.     willfully misclassified Plaintiff and the Collective Action Members;



                                                10
          Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 11 of 16



       b.      willfully failed to pay Plaintiffs and the Collective Action Members overtime

               wages for hours they worked in excess of 40 hours per week; and

       c.      willfully failed to provide enough money in their store-level labor budgets for

               non-exempt employees to perform their duties and responsibilities, forcing AMs

               to perform additional non-exempt tasks.

       50.    Defendants’ willful violations of the FLSA are further demonstrated by the fact

that during the course of the Collective Action Period and continuing to the present, Defendants

have failed to maintain accurate and sufficient time records for Plaintiff and the similarly

situated members of the Collective Action. Defendants acted recklessly or in willful disregard

of the FLSA by instituting a policy and practice that did not allow Plaintiff to record all hours

worked.

       51.    Due to the foregoing, Round Robin’s failure to pay overtime wages for work

performed by the Collective Action Members in excess of 40 hours per workweek was willful or

reckless, and has been widespread, repeated and consistent.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       52.    Pursuant to 29 U.S.C. §§ 207 and 216(b), Plaintiff seeks to prosecute his FLSA

claims as a Collective Action on behalf of all persons who are or were formerly employed by

Round Robin as AMs, and individuals holding comparable salaried positions but with different

titles, within the United States at any time from three years from the date of the filing of this

Complaint to the entry of judgment in this case.

       53.     Round Robin is liable under the FLSA for, inter alia, failing to pay premium

overtime wages to Plaintiff and other similarly situated employees for all hours over 40 worked

in any given workweek.



                                                 11
        Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 12 of 16



      54.      There are many similarly situated current and former Collective Action Members

who have not been paid overtime premiums for hours worked over 40 in a workweek in

violation of the FLSA and who would benefit from the issuance of a court-supervised notice of

this lawsuit and the opportunity to join it. Thus, notice should be sent to the Collective Action

Members pursuant to 29 U.S.C. § 216(b).

      55.      The similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

                              FIRST CAUSE OF ACTION
                        (FLSA: UNPAID OVERTIME WAGES)
            (Brought on Behalf of Plaintiff and All Collective Action Members)

      56.      Plaintiff, on behalf of himself and all Collective Action Members, re-alleges and

incorporates by reference the foregoing paragraphs as if they were set forth again herein.

      57.      At all relevant times, Defendants have been, and continue to be, employers

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

      58.      At all relevant times, Defendants employed Plaintiff, and employed or continue to

employ, each of the Collective Action Members within the meaning of the FLSA.

      59.      Round Robin has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Complaint.

      60.      Plaintiff has consented in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b). See Exhibit A.

      61.      The overtime wage provisions set forth in 29 U.S.C. §§ 201, et seq., apply to

Round Robin.




                                                 12
        Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 13 of 16



      62.     At all relevant times and continuing to the present, Defendants have had a policy

and practice of refusing to pay premium overtime compensation to their AMs and similarly

situated employees in comparable positions but holding different titles, for hours worked in

excess of 40 hours per workweek.

      63.     As a result of Defendants’ willful failure to compensate its employees, including

Plaintiff and the Collective Action Members, at a rate not less than one and one-half times the

regular rate of pay for work performed in excess of 40 hours in a workweek, Defendants have

violated, and continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§

207(a)(1) and 215(a).

      64.     As a result of Defendants’ willful failure to record, report, credit, and compensate

its employees, including Plaintiff and the Collective Action Members, Defendants failed to

make, keep, and preserve records with respect to each of its employees sufficient to determine

the wages, hours and other conditions and practices of employment in violation of the FLSA, 29

U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).

      65.     As a result of Defendants’ policy and practice of minimizing labor costs by

underfunding labor budgets for its restaurants, Defendants knew or recklessly disregarded the

fact that Plaintiff and the Collective Action Members were primarily performing manual labor

and non-exempt tasks.

      66.     Due to Defendants’ (a) failure to provide enough labor budget funds; (b) failure to

take into account the impact of the underfunded labor budgets on the job duties of Plaintiff and

the similarly situated Collective Action Members; (c) actual knowledge, through its General

Managers that the primary duties of Plaintiff and the similarly situated Collective Action

Members were manual labor and other non-exempt tasks; (d) failure to perform a person-by-



                                               13
         Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 14 of 16



person analysis of Plaintiff’s and the Collective Action Members’ job duties to ensure that they

were performing exempt job duties; and (e) policy and practice that did not allow Plaintiff and

Collective Action Members to record all hours worked, Defendant knew or showed reckless

disregard that its conduct was prohibited by the FLSA. 29 U.S.C. § 255(a).

       67.     As a result of Defendants’ FLSA violations, Plaintiff, on behalf of himself and the

Collective Action Members, are entitled (a) to recover from Defendants unpaid wages for all of

the overtime hours worked, as premium overtime compensation; (b) to recover an additional,

equal amount as liquidated damages for Defendants’ willful or reckless violations of the FLSA;

and (c) recover unreasonably delayed payment of wages, reasonable attorneys’ fees, and costs

and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

       68.      Round Robin’s violations of the FLSA have been willful or reckless, thus a three-

year statute of limitations applies, pursuant to 29 U.S.C. § 255.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Collective Action Members are entitled to and pray for

the following relief:

       a.       Designation of this action as an FLSA collective action on behalf of Plaintiff and

                the Collective Action Members and prompt issuance of notice pursuant to 29

                U.S.C. § 216(b), to all similarly situated members of the Collective, apprising

                them of the pendency of this action, permitting them to assert timely FLSA

                claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. §

                216(b);

       b.       A declaratory judgment that the practices complained of are unlawful under the

                FLSA;



                                                14
            Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 15 of 16



       c.        An award of unpaid wages for all hours worked in excess of 40 hours in a

                 workweek, at a rate of one and one-half times the regular rate of pay under the

                 FLSA, using the following common methodology for calculating damages:

                 ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime Hours Worked x 1.5);

       d.        An award of liquidated and punitive damages as a result of Round Robin’s

                 willful or reckless failure to pay for all hours worked in excess of 40 hours in a

                 workweek, at a rate of one and one-half times the regular rate of pay pursuant to

                 29 U.S.C. § 216;

       e.        An award of prejudgment and post-judgment interest;

       f.        An award of costs and expenses of this action, together with reasonable

                 attorneys’ and expert fees, and an award of a service payment to the Plaintiff;

                 and

       g.        Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to FED. R. CIV. P. 38(b), Plaintiff and the Collective Action Members demand a

trial by jury on all questions of fact raised by the Complaint.

Dated: September 30, 2019              By:     /s/ Fran R. Rudich
                                               Seth R. Lesser
                                               Fran L. Rudich
                                               Alexis H. Castillo (to seek admission pro hac vice)
                                               KLAFTER OLSEN & LESSER, LLP
                                               Two International Drive, Suite 350
                                               Rye Brook, NY 10573
                                               Tel: (914) 934-9200
                                               Fax: (914) 934-9220
                                               Email: seth@klafterolsen.com
                                               Email: fran@klafterolsen.com
                                               Email: alexis.castillo@klafterolsen.com

                                               C. Andrew Head (to seek admission)

                                                 15
Case 3:19-cv-01541-JAM Document 1 Filed 09/30/19 Page 16 of 16



                            Bethany A. Hilbert (to seek admission)
                            HEAD LAW FIRM, LLC
                            4422 N. Ravenswood Ave.
                            Chicago, IL 60640
                            Tel: (404) 924-4151
                            Fax: (404) 796-7338
                            Email: ahead@headlawfirm.com
                            Email: bhilbert@headlawfirm.com

                            Attorneys for Plaintiff and the Collective




                              16
